UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-179 Name of registrant as specified in charter: Central Securities Corporation Address of principal executive offices: 630 Fifth Avenue Suite 820 New York, New York 10111 Name and address of agent for service: Central Securities Corporation, Wilmot H. Kidd, President 630 Fifth Avenue Suite 820 New York, New York 10111 Registrant’s telephone number, including area code: 212-698-2020 Date of fiscal year end: December 31, 2014 Date of reporting period: June 30, 2014 Item 1. Reports to Stockholders. CENTRAL SECURITIES CORPORATION SEMI-ANNUAL REPORT JUNE 30, 2014 CENTRAL SECURITIES CORPORATION (Organized on October 1, 1929 as an investment company, registered as such with the Securities and Exchange Commission under the provisions of the Investment Company Act of 1940.) 25-YEAR HISTORICAL DATA Per Share of Common Stock Year Total net assets Net asset value Source of dividends and distributions Total dividends and distributions Unrealized appreciation of investments at end of period Ordinary income* Long-term capital gains* 1988 $ $ $ 1989 $ $ ** $ ** 1990 ** ** 1991 ** ** 1992 1993 1994 1995 1996 1997 1998 1999 2000 2001 ** ** 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 Six mos. to June 30, 2014*** Total dividends and distributions for the period: $ $ $ * Computed on the basis of the Corporation’s status as a “regulated investment company” for Federal income tax purposes. Dividends from ordinary income include short-term capital gains. ** Includes non-taxable returns of capital of $.56 in 1989, $.47 in 1990, $.11 in 1991 and $.55 in 2001. *** Unaudited. The Common Stock is listed on the NYSE MKT under the symbol CET. On June 30, 2014, the closing market price was $23.45 per share. [ 2 ] To the Stockholders of C ENTRAL S ECURITIES C
